Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendment to the claims:
Claim 1, line 8 “said foot” should be amended to –said front foot (11A)–
Claim 1, line 12 “the foot (11)” should be amended to –the front foot (11A)–
Claim 1, line 15 “manoeuvring” should be amended to –maneuvering–
Claim 1, line 17 “manoeuvring” should be amended to –maneuvering–
Claim 2, line 1 “said front foot (11)” should be amended to –said front foot (11A)–
Claim 2, line 2 “a flange (18 with” should be amended to –a flange (18) with–
Claim 3, line 3 “the front foot (11)” should be amended to –the front foot (11A)–
Claim 4, line 2 “the front foot (11)” should be amended to –the front foot (11A)–
Claim 5, line 2 “the front foot (11)” should be amended to –the front foot (11A)–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a foot system. However, the prior art of record have failed to teach at least the combination of the foot system for being used in parts of furniture and furnishing items comprising at least one front foot, configured to be positioned to be positioned between the bottom of a piece of furniture, a rear foot wherein a space between said bottom of said piece of furniture and said floor is reduced in height said front foot contains a height adjustment mechanism in the interior part of said front foot, said height adjustment mechanism in an interior part of said foot, said height adjustment mechanism is configured to be actuated through a hole or an actuating point by using a maneuvering tool, wherein said front foot comprises a lower fixed part configured to contact the floor, said hole or actuating point is positioned at said lower fixed part at a free end of the front foot resting on the floor, the adjustment mechanism having an angle with respect to said floor, wherein said front foot houses an end portion of a maneuvering return rod for the adjustment of the rear foot, said return rod is inserted in a maneuvering hole formed in the rear foot.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631